Citation Nr: 0511309	
Decision Date: 04/21/05    Archive Date: 05/03/05

DOCKET NO.  03-28 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to a disability rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from May 1965 to April 
1967.

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  In that rating 
decision the RO granted service connection for PTSD and 
assigned a 30 percent rating for the disorder.  The veteran 
perfected an appeal of the assigned rating.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In the January 2003 notice of disagreement the veteran's 
representative indicated that the veteran had been referred 
to the VA medical center (MC) for medication and counseling, 
and appeared to indicate that he had undergone a 
psychological evaluation by a private psychologist.  Although 
the RO attempted to locate the VA treatment records, and was 
not successful, the RO did not request a report of the 
private psychological evaluation.  The report of the 
evaluation is relevant to the issue on appeal, and should be 
considered prior to adjudicating the appeal.  See Murincsak 
v. Derwinski, 2 Vet. App. 363, 372 (1992) (when VA is put on 
notice of the existence of relevant evidence, VA should 
obtain those records before proceeding with the appeal).  In 
addition, as it has been more than a year since the attempt 
to obtain the VA treatment report, the Board is of the 
opinion that another attempt should be made to obtain VA 
treatment records.

The RO provided the veteran a VA psychiatric examination in 
October 2002, but that examination was conducted for the 
purpose of determining whether the veteran had PTSD, and not 
for assessing the severity of any social and occupational 
impairment due to PTSD.  In his April 2005 written 
presentation to the Board, the veteran's representative 
asserted that the disability due to the veteran's PTSD had 
worsened since he was last examined in October 2002.  For 
these reasons the Board finds that an additional examination 
is warranted.  See VAOPGCPREC 11-95.

Accordingly, the case is remanded for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for PTSD.  
After securing any necessary release, the 
RO should obtain copies of such records 
that are not in file.  Specifically, the 
RO should obtain a report of the 
psychological evaluation referenced in 
the notice of disagreement.  In addition, 
another attempt should be made to obtain 
VA treatment records from the Bedford 
VAMC .

2.  The RO should afford the veteran a VA 
psychiatric examination in order to 
determine the nature and severity of his 
psychiatric symptomatology.  The claims 
file and a copy of this remand should be 
made available to and be reviewed by the 
examiner.  

The examiner should conduct a psychiatric 
examination and provide a description of 
the history of the psychiatric disorder 
and the current symptomatology that 
affects the veteran's social and 
occupational functioning.  The examiner 
should provide a Global Assessment of 
Functioning (GAF) score in accordance 
with the Diagnostic and Statistical 
Manual of Mental Disorders.  The examiner 
should also provide an opinion on the 
extent to which the veteran's psychiatric 
symptomatology affects his ability to 
adapt and function in a work environment, 
in terms of how any occupational and 
social impairment impacts his work 
efficiency, ability to perform 
occupational tasks, and ability to 
establish or maintain effective work and 
social relationships.

3.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should re-adjudicate the issue on appeal.  
If the benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case and be 
given the opportunity to respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Kathy A. Banfield
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

